Lewis, J.
Appellants were employed by respondent as her attorneys for the purpose of prosecuting her claim and proving in probate court that she was the legal wife of Harry E. Gedney, deceased, and that she was entitled to his estate. The brothers and sisters of Mr. Gedney claimed that respondent was not his legal wife and not entitled to any part of the estate. Proceedings were had in probate court, which resulted in respondent beingi recognized as the legal wife of Mr. Gedney, and an allowance was made by the court for her support pending settlement of the estate. The other heirs appealed to the district court from the decree of the probate court, and before the matter came on for trial in the district court a settlement was made between respondent and the other Gedney heirs, by which she agreed *69to accept in full settlement the sum of $25,000. Appellants, as her attorneys, received the money paid under the settlement, and this action was brought by her to recover the balance of the amount paid to them by the other heirs.
. Appellants having admitted possession of the money and having attempted to justify such possession upon the ground that respondent owed them for services rendered, it became necessary for them to prove by satisfactory evidence that they were entitled to the money in whole or in part. The evidence is not conclusive that appellants were entitled to retain one-third of the entire estate, without reference to the payment of debts and expenses, and they were not entitled to judgment notwithstanding the verdict.
The evidence in support of appellants’ claim that they were to have one-third of the estate, without reference to debts and expenses, is quite indefinite and is not .convincing. Respondent denied that any agreement as to fees was ever reached; but, notwithstanding her denials, it was established almost beyond controversy that an agreement was reached, and that the attorneys were to receive one-third of the estate. The only doubtful question in the case was whether “estate” meant the gross amount received by respondent after the debts and expenses of the estate were paid. Appellants’ own version of the conversations with respondent concerning the contract is somewhat contradictory, and, when considered in connection with the entire evidence, we are of opinion that on appellants’ own showing it was an open question for the jury to determine what the contract was, and they were justified in finding that the attorneys were to receive one-third of the amount realized by respondent.
The court also submitted to the jury for their determination the question whether or not the diamonds, valued at about $1,500, were the individual property of Mrs. Gedney, or belonged to the estate, and whether the value of a certain house and lot in Texas and a lot located in Minneapolis had been proven, and also whether a certain bill of the attorneys for the Gedney heirs had been paid by appellants without authority of Mrs. Gedney. We have examined the evidence with reference to these several claims,, and are of the opinion that the jury were justified in finding that the diamonds were Mrs.
*70Gedney’s personal property; that her alleged admissions as to the value of the real estate were not necessarily binding upon her, and in the absence of any other evidence the jury were justified in finding that there was no evidence as to the value of the real estate. The evidence was conflicting on the question of authority to pay the Iiall •& Kolliner bill, and we find no error in the charge.
Affirmed.